Citation Nr: 1759312	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  08-36 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether the Veteran is competent to handle disbursement of Department of Veterans Affairs (VA) funds.

2.  Entitlement to service connection for polyneuropathy, to include as due to exposure to herbicide agents.

3.  Entitlement to service connection for Graves' Disease, to include as due to exposure to herbicide agents.

4.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as due to exposure to herbicide agents.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and J. K.


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from July 1969 to June 1971, including in combat in the Republic of Vietnam.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Roanoke, Virginia VA Regional Office (RO).  In August 2011 a Travel Board hearing was held before the undersigned; a transcript of the hearing is in the record.  In February and December 2011 and in January 2015, the Board remanded the matters to the Agency of Original Jurisdiction (AOJ) for additional development.  A February 2013 rating decision found the Veteran was incompetent to handle disbursement of VA funds.  He timely perfected an appeal of that denial.


FINDING OF FACT

On December 12, 2017, VA was notified by the Social Security Administration that the appellant died in December 2017.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C. § 7104(a) (West 2012); 38 C.F.R. § 20.1302 (2017). 

REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C. § 7104(a) (West 2012); 38 C.F.R. § 20.1302 (2017).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2017).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C. § 5121A (West 2012); 38 C.F.R. § 3.1010(b) (2017).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C. § 5121A (West 2012); see 38 C.F.R. § 3.1010(a) (2017).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2017). 


ORDER

The appeal is dismissed.


		
GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


